REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the filing on 11/24/2020.

Allowable Subject Matter
Claims 1, 3, 7-10, 12 and 14-25 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are Voie (“Orthogonal-plane fluorescence optical sectioning: three-dimensional imaging of macroscopic biological specimens”, JOURNAL OF MICROSCOPY, vol. 170, Pt. 3, June 1993, pp. 229-236) and Cole et al (“Time-domain whole-field fluorescence lifetime imaging with optical sectioning”, Journal of Microscopy, Vol. 203, Pt 3, September 2001, pp. 246-257).

In regarding claim 1, Voie teaches a microscope for imaging an object, the microscope having a light source, at least one illumination beam path and at least one detection beam path, wherein at least one illumination beam path and at least one detection beam path, wherein the at least one illumination beam path is provided with a 

But none of them teaches that wherein substantially parallel linear object illumination regions being substantially limited to one dimension, together with wherein the microscope comprises a grid for generating the set of substantially parallel linear object illumination regions from a single light source.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a microscope comprising:
wherein substantially parallel linear object illumination regions being substantially limited to one dimension, together with wherein the microscope comprises a grid for generating the set of substantially parallel linear object illumination regions from a single light source,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 3, 7-10, 12 and 14-25 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/JIE LEI/Primary Examiner, Art Unit 2872